DETAILED ACTION

Allowable Subject Matter
Claim 4-7, 9, 12-13 are objected.
Claim 4 and claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 and 6 depend on claim 4. Claim 13 depends on claim 12.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavarreta WO216/015765.

Regarding claim 1, Cavarreta discloses a washing and/or drying machine, the machine comprising: a drum for receiving laundry to be washed and/or dried (Abstract: laundry having cloths in drum); a sound generator for generating sound to be directed at laundry; a sound receiver arranged to receive sound generated by the sound generator (Abstract: having an emitter and receiver to send sound to laundry) and that is reflected and/or transmitted by said laundry and to output corresponding output signals (pg. 3 line 5: reflection of ultrasonic wave & pg. 4 line 31: having the TX and RX combine which will gather the reflection); and a controller constructed and arranged to control the sound generator to generate sound, to receive output signals from the sound receiver, and to determine the laundry material in accordance with the acoustic properties of the laundry based on at least the output signals received from the sound receiver (pg. 4 line 1-14 & line 19-22: control unit that will send out different frequencies and based on the receive sound it will determine what type of material is in the laundry).

Regarding claim 11, Cavarreta discloses directing sound at an item of laundry as the laundry is loaded into a washing and/or drying machine (Abstract: having an emitter and receiver to send sound to laundry); receiving sound that is transmitted and/or reflected by the item of laundry (pg. 3 line 5: reflection of ultrasonic wave & pg. 4 line 31: having the TX and RX combine which will gather the reflection); and determining the laundry material of the item of laundry in accordance with the acoustic properties of the laundry based on the received sound (pg. 4 line 1-14 & line 19-22: control unit that will send out different frequencies and based on the receive sound it will determine what type of material is in the laundry).
 
Regarding claim 8, Cavarreta discloses comprising data storage which stores data concerning different types of laundry material and acoustic properties of the different types of laundry material (pg. 4 line 1-14: having different type of textile with each characteristic of frequency pattern).  

Regarding claim 14, Cavarreta discloses wherein the determining the laundry material of the item of laundry comprises determining the laundry material of the item of laundry based on the amplitude of received sound (Fig. 2C: amplitude vs frequency of different type of textile).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarreta WO216/015765.

Regarding claim 2, Cavarreta teaches wherein the sound generator is arranged to direct sound at laundry to detect loaded cloths (pg. 20 line 1-2: detecting when accidentally loaded cloths). While Cavarreta failed to explicitly teach as the laundry is loaded into the drum. However, performing the detection when the cloths is already inside or is being place inside will provide no unexpected results. As Cavarreta sensors in Fig. 6, shows that you can have the cloths detected when loaded or when inside. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 3, Cavarreta teaches wherein the sound generator and the sound receiver are located in a front casing of the machine which defines the main entrance to the drum (Fig. 6-104a-c). While Cavarreta failed to explicitly teach the generator at the door casing. However, both will provide the same data, which will provide no unexpected results. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
  
Regarding claim 10, Cavarreta teaches the controller being configured to cause the machine to operate a program based on humidity detector (pg. 6 line 18-22). While Cavaretta failed to explicitly teach at least in part on the determined laundry material. However, Cavaretta does teaches performing operation based on the material type (pg. 4 line 10-14: creating a warning depending on the cloth type). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because performing different type of operation is an inventor choice.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavarreta WO216/015765 in view of Kessler US PG-Pub 2019/0302091.

Regarding claim 15, Cavarreta teaches wherein the acoustic properties of the laundry comprise amplitude (Fig. 2C: amplitude vs frequency of different type of textile).
Cavarreta failed to teach acoustic properties of the laundry comprise the speed of sound in the laundry.
However, Kessler teaches acoustic properties of the laundry comprise the speed of sound in the laundry ([0078]: sound velocity of textile).
Cavaretta and Kessler are analogous art because they are both in the same field of endeavor, namely washing devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because sound velocity is an alternate equivalent parameter of textile.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654